Citation Nr: 0703492	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-40 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington




THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
pseudofolliculitis barbae.






ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran, who is the appellant served on active duty from 
January 1988 to November 1996.

This matter is before the Board of Veterans Appeals (the 
Board) on appeal of a rating decision in March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, granting service connection for 
pseudofolliculitis barbae and assigning a noncompensble 
rating.  While on appeal, the RO increased the rating to 10 
percent, effective from the date of service connection. 

Since the veteran contests the initial rating following the 
initial grant of service connection, the Board will consider 
whether the disability should have separate or "staged" 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 


FINDING OF FACT

Pseudofolliculitis barbae is not manifested by 
characteristics of disfigurement, pseudofolliculitis barbae 
affects less than 20 to 40 percent of the entire body or of 
the exposed area, and pseudofolliculitis barbae does not 
require systemic therapy for a total of six weeks or more 
during a twelve-month period.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7806 (2006).



        

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided content-complying VCAA notice on the 
underlying claim of service connection for pseudofolliculitis 
barbae by letter, dated in June 2003. Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional VCAA  notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for increase.  Dingess at 19 Vet. 
App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded two VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claim, and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination in February 2004, the veteran stated that 
pseudofolliculitis barbae started in service and that he had 
had a no-shaving profile in 1994.  He stated that currently 
he had to grow a beard because he could not shave the 
affected area. 

The examiner reported that the affected areas were confined 
to the sideburns, the submental region, and the neck.  The 
pertinent findings were dark eruptions on the neck and in the 
submental area caused by cystic folliculitis.  The area of 
skin involved was 5  percent in the submental area and neck 
and the follicular areas were confluent.  The examiner 
described the skin condition as chronic without active 
infection. 

In a statement, dated in April 2004, the veteran stated that 
his skin condition was minimized on the VA examination.  He 
stated that he had an obvious shaving scar on the left lower 
portion of his neck which was a minimum of 5 inches in length 
and at least 1/4 inch in width.  In addition to the 
hyperpigmentation of more than 6 inches cross his neck, or 
ear to ear, which was particularly obvious because he was 
light skinned, he also had raised bumps that continually 
became irritated and would swell on almost a daily basis.

In his substantive appeal, dated in October 2004, the veteran 
stated that he was using a corticosteroid cream, but he had 
asked a physician for something that was stronger but with 
fewer side-effects.  

On VA examination in June 2006, the examiner noted that for 
16 years the veteran had been suffering from 
pseudofolliculitis barbae with exudation, ulcer formation, 
itching, shedding, and crusting, which occurred 
intermittently, as often as 15 times a year, with each 
occurrence lasting 7 days, and in the past year he had had 20 
attacks.  The examiner also noted that over the prior 12 
months the veteran had received corticosteroids for less than 
6 weeks. 

On examination, the pseudofolliculitis barbae on the neck was 
characterized by hyperpigmentation of less than 6 square 
inches.  There was no ulceration, exfoliation, crusting, 
tissue loss, induration, inflexibility, hypopigmentation, 
abnormal texture, or limitation of motion.  The skin lesion 
of the exposed area was 10 percent, and the skin lesion 
relative to the entire body was 2 percent.  

Rating Criteria

A disability rating is determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.

In reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application of the veteran's case. Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The RO has rated pseudofolliculitis barbae under Diagnostic 
Code (DC) 7813 and DC 7806.  Diagnostic Code 7813 provides 
that a skin condition should be rated as disfigurement (DC 
7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), dependent on the predominant 
disability. 

Under the Diagnostic Code for rating disfigurement, involving 
the face and neck, DC 7800 provides a 10 percent rating for 
one characteristic of disfigurement and a 30 percent rating 
for two or three characteristics of disfigurement. 

The 8 characteristics of disfigurement are: a scar 5 or more 
inches (13 or more cm.) in length, a scar at least one-
quarter inch (0.6 cm.) wide at widest part, surface contour 
of scar elevated or depressed on palpation, a scar adherent 
to underlying tissue, skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.), skin texture 
abnormal (irregular, atrophic, shiny, scaly,  etc.) in an 
area exceeding six square inches (39 sq. cm.), underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.), or skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 

Analysis 

Under the Diagnostic Code for rating disfigurement, DC 7800, 
on VA examination in 2006, the pseudofolliculitis barbae on 
the neck was characterized by hyperpigmentation of less than 
6 square inches.  There was no tissue loss, induration, 
inflexibility, hypopigmentation, or abnormal texture.  In the 
absence of evidence of these characteristics and of evidence 
of a scar 5 or more inches in length or a scar a least one-
quarter inch wide, the criteria for a 10 percent rating for 
one characteristic of disfigurement or the criteria for a 30 
percent rating for two or three characteristics of 
disfigurement under DC 7800 have not been met. 

Under the Diagnostic Codes for rating scars, DC 7801 and DC 
7802 apply to scars other than scars of the face and neck and 
therefore are applicable to rating pseudofolliculitis barbae, 
which is limited to the face and neck. 

Under Diagnostic Codes for rating scars, DC 7803 and DC 7804 
apply to superficial scars that are unstable or painful on 
examination, respectively.  As scarring has not been shown, 
the rating criteria under DC 7803 and 7804 do not apply. 

Under the Diagnostic Codes for rating scars, DC 7805 applies 
to limitation of function of the part affected.  As no 
limitation of function was evident on VA examinations in 
either 2004 or 2006, a rating based on limitation of function 
does not apply. 

Under Diagnostic Code 7806, dermatitis, the criteria for the 
next higher rating, 30 percent, are 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  

On VA examination in 2004, the area of skin involved was 
5 percent of the exposed area.  And on VA examination in 
2006, the area of skin involved was 10 percent of the exposed 
area and 2 percent of the entire body.  None of the findings 
more nearly approximate or equate to the criteria for a 30 
percent rating, that is, 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed area under DC 7806. 

Lastly, although the veteran was on systemic therapy, the 
examiner noted that over the prior 12 months the veteran had 
received corticosteroids for less than 6 weeks, which does 
not meet the criteria for a 30 percent rating under DC 7806.

For these reasons, the criteria for a rating higher than 30 
percent for pseudofolliculitis barbae have not been met at 
any time during the appeal period, and the criteria for a 
separate or staged rating under any other applicable 
Diagnostic Code have not been met.  Fenderson v. West, 12 
Vet. App. 119 (1999).  






ORDER

An initial rating higher than 10 percent for 
pseudofolliculitis barbae is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


